 Case 19-14443      Doc 15   Filed 06/21/19 Entered 06/21/19 01:36:52            Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 03088-ILN-DE-033000843
                                          Bankruptcy Case Number: 19-14443


                                                        03088-ILN-DE-033000843




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on June 20, 2019, at 9:46 o'clock PM CDT, Paul D Florenosos
completed a course on personal financial management given by internet and
telephone by Debt Education and Certification Foundation, a provider approved
pursuant to 11 U.S.C. 111 to provide an instructional course concerning personal
financial management in the Northern District of Illinois.




Date:   June 20, 2019                     By:      /s/Doug Tonne


                                          Name: Doug Tonne


                                          Title:   Counselor
